ORDER
This cause came on to be heard on the record and the briefs and arguments of counsel. Upon due consideration thereof, the court is of the opinion that while it might have been better to defer the issues therein to arbitration, the Board’s failure to do so does not amount to an abuse of discretion, and it further appearing to the court that the decision and order of the Board, reported at 204 NLRB No. 65, are supported by substantial evidence on the record as a whole, now therefore
It is ordered that the order of the Board be and it is hereby enforced.